Title: From Thomas Jefferson to George Washington, 8 November 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Nov. 8. 1791.

I have now the honour to inclose you a report on the lands of the U.S. within the North Western and South Western territories, unclaimed either by Indians, or by citizens of these states.
In order to make the estimate of their quantity and situation, as desired by the legislature, it appeared necessary first to delineate the Indian boundaries which circumscribe those territories, and then to present a statement of all claims of citizens within the same; from whence results the residuary unclaimed mass, whereon any land law the legislature may think proper to pass, may operate immediately, and without obstruction.
I have not presumed to decide on the merits of the several claims, nor consequently to investigate them minutely. This will only be proper, when such of them as may be thought doubtful, if there should be any such, shall be taken up for final decision.—I have the honour to be with sentiments of the most perfect respect and attachment, Sir, Your most obedient & most humble servt,

Th: Jefferson

